                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF KENTUCKY
                                  PADUCAH DIVISION
                           CIVIL ACTION NO. 5:19-CV-124-TBR

WADE FARMS, LLC,                                                                   PLAINTIFF

v.

CEED2MED, LLC,                                                                   DEFENDANT

                        MEMORANDUM OPINION AND ORDER

       This matter is before the Court on Defendant Ceed2Med, LLC’s Partial Motion to Dismiss

for Failure to State a Claim. [DN 14]. Plaintiff Wade Farms, LLC responded, [DN 18], and

Defendant replied, [DN 19]. This matter is ripe for adjudication. For the reasons stated herein,

Defendant’s Partial Motion to Dismiss for Failure to State a Claim, [DN 14], is DENIED.

                                      BACKGROUND

       According to the Complaint, on February 15, 2019, Wade Farms and Ceed2Med (“C2M”)

entered a Production, Supply and Distribution Agreement (the “Isolate Agreement”) pursuant to

which C2M agreed to process hemp biomass supplied by Wade Farms into cannabidiol isolate.

[DN 1-1 at 6]. In return, C2M agreed to accept half of the cannabidiol isolate as payment and to

purchase the remaining half at a fixed price. Id. On February 24, 2019, Wade Farms provided

18,624 pounds of biomass for processing. Id. at 7. By June 12, 2019, all of the biomass had been

processed into cannabidiol isolate. Id. However, Wade Farms claims that C2M failed to pay the

amount due under the Isolate Agreement. Id. at 7–8.

       In addition to the Isolate Agreement, the parties also entered into a Crude Oil Agreement

pursuant to which C2M agreed to process hemp biomass supplied by Wade Farms into crude oil.

Id. at 8. Again, C2M agreed to accept half of the crude oil as payment and to purchase the

remaining half at the then-existing market price. Id. On March 7, 2019, Wade Farms supplied 447



                                               1
pounds of hemp biomass which was then processed into twenty kilograms of crude oil. Id.

However, Wade Farm claims that C2M failed to pay the amount due under the Crude Oil

Agreement. Id. at 9.

       Based on the foregoing, Wade Farms filed a Complaint against C2M in Calloway Circuit

Court alleging two counts of breach of contract and one count of unjust enrichment. Id. at 10–12.

C2M filed a notice of removal to this Court on the basis of diversity jurisdiction. [DN 1].

Subsequently, C2M filed a partial motion to dismiss Wade Farms’ unjust enrichment claim for

failure to state a claim pursuant to Federal Rule of Civil Procedure 12(b)(6). [DN 14].

                                      LEGAL STANDARD

       A complaint must contain “a short and plain statement of the claim showing that the pleader

is entitled to relief.” Fed. R. Civ. P. 8(a)(2). In order to survive a motion to dismiss under Rule

12(b)(6), a party must “plead enough ‘factual matter’ to raise a ‘plausible’ inference of

wrongdoing.” 16630 Southfield Ltd. P'ship v. Flagstar Bank, F.S.B., 727 F.3d 502, 504 (6th Cir.

2013) (quoting Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)). A claim becomes plausible “when

the plaintiff pleads factual content that allows the court to draw the reasonable inference that the

defendant is liable for the misconduct alleged.” Iqbal, 556 U.S. at 678 (citing Bell Atl. Corp. v.

Twombly, 550 U.S. 544, 556 (2007)). When considering a Rule 12(b)(6) motion to dismiss, the

Court must presume all of the factual allegations in the complaint are true and draw all reasonable

inferences in favor of the non-moving party. Total Benefits Planning Agency, Inc., 552 F.3d at 434

(citing Great Lakes Steel, 716 F.2d at 1105). “The court need not, however, accept unwarranted

factual inferences.” Id. (citing Morgan v. Church's Fried Chicken, 829 F.2d 10, 12 (6th Cir.

1987)). Should the well-pleaded facts support no “more than the mere possibility of misconduct,”

then dismissal is warranted. Iqbal, 556 U.S at 679. The Court may grant a motion to dismiss “only




                                                 2
if, after drawing all reasonable inferences from the allegations in the complaint in favor of the

plaintiff, the complaint still fails to allege a plausible theory of relief.” Garceau v. City of Flint,

572 F. App'x. 369, 371 (6th Cir. 2014) (citing Iqbal, 556 U.S. at 677–79).

                                           DISCUSSION

       Unjust enrichment “is applicable as a basis of restitution to prevent one person from

keeping money or benefits belonging to another.” United Parcel Serv. Co. v. DNJ Logistic Grp.,

Inc., No. 3:16-CV-00609-GNS-DW, 2017 WL 3097531, at *9 (W.D. Ky. July 20, 2017) (quoting

Haeberle v. St. Paul Fire & Marine Ins. Co., 769 S.W.2d 64, 67 (Ky. App. 1989)). In an action

for unjust enrichment, “a claimant shall be required to prove three elements in each case. First, a

benefit must be conferred upon the defendant at the plaintiff's expense. Second, the benefit must

result in an appreciation by the defendant. Finally, acceptance of the benefit under circumstances

which render its retention, by the defendant without payment of the value thereof, inequitable.”

Guarantee Elec. Co. v. Big Rivers Elec. Corp., 669 F.Supp. 1371, 1380–81 (W.D. Ky. 1987)

(internal citations omitted). The claim for unjust enrichment is a legal fiction created to permit

recovery where equity says there should be recovery, although there is no recovery in

contract. Perkins v. Daugherty, 722 S.W.2d 907, 909 (Ky. Ct. App. 1987).

       In this case, C2M argues “the theory of unjust enrichment is unavailable where, as here,

express contracts govern the parties’ dispute.” [DN 14 at 118]. In response, Wade Farms asserts

that it would be premature for the Court to dismiss its unjust enrichment claim given that “it has

not yet been determined whether there is an enforceable contract between the parties.” [DN 18 at

133]. Moreover, Wade Farms notes that C2M “has cast doubt over Wade Farms’ alleged Crude

Oil Agreement by suggesting that it might not exist.” Id. (citing DN 9). C2M replied by




                                                  3
emphasizing cases in which courts have dismissed unjust enrichment claims that were premised

on the same facts underlying the breach of contract claim. [See DN 19 at 136–37].

       C2M is “correct that there is little room for unjust enrichment claims when an express

contract governs the parties’ relationship.” United Parcel Serv. Co., 2017 WL 3097531, at *9. “It

is well-settled in Kentucky that ‘[t]he doctrine of unjust enrichment has no application in a

situation where there is an explicit contract which has been performed.’” Id. (quoting Codell

Constr. Co. v. Commonwealth, 566 S.W.2d 161, 165 (Ky. App. 1977) (citation omitted)). Courts

routinely dismiss claims for unjust enrichment when they are grounded on a breach of contract

claim. Res-Care, Inc. v. Omega Healthcare Investors, Inc., 187 F. Supp. 2d 714, 719 (W.D. Ky.

2001); Wuliger v. Mfrs. Life Ins. Co. (USA), 567 F.3d 787, 799 (6th Cir. 2009) (“Unjust enrichment

is an equitable doctrine to justify a quasi-contractual remedy that operates in the absence of an

express contract or a contract implied in fact to prevent a party from retaining money or benefits

that in justice and equity belong to another.”) (emphasis in original). However, “this Court has

also recognized that in the early stages of litigation, when it has not yet been determined whether

there is an enforceable contract between the parties, it is proper for a party to allege claims for

unjust enrichment and breach of contract in the alternative.” United Parcel Serv. Co., 2017 WL

3097531 at *9 (citing Holley Performance Prod., Inc. v. Keystone Auto. Operations, Inc., No.

1:09-CV-00053- TBR, 2009 WL 3613735, at *5 (W.D. Ky. Oct. 29, 2009) (collecting cases)).

“Indeed, the Federal Rules of Civil Procedure allow parties to request relief ‘in the alternative or

different types of relief’ and to ‘state as many claims or defenses as it has, regardless of

consistency.’” Id. (quoting Fed. R. Civ. P. 8(a)(3), (d)(3)). Accordingly, since it has not yet been

determined whether there is an enforceable contract between the parties, C2M’s motion to dismiss

Wade Farms’ unjust enrichment claim must be denied at this time.




                                                 4
                                      CONCLUSION

       For the reasons stated herein, IT IS HEREBY ORDERED: C2M’s Partial Motion to

Dismiss for Failure to State a Claim, [DN 14], is DENIED.

       IT IS SO ORDERED.




                                                            March 25, 2020




CC: Attorneys of Record




                                              5
